                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 3/18/2020
 JESSE WARD,

                             Plaintiff,

                    -against-                                   1:18-cv-08457-MKV

 MUSICLIFE ENTERTAINMENT                                            ORDER OF
                                                                    DISMISSAL
 GROUP, LLC,
 GENTLES CERATIVE GROUP, INC.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       After commencing this action on September 17, 2018 [ECF #1], Plaintiff filed an

amended complaint on December 5, 2018 [ECF #12 (“Amended Complaint”)]. Plaintiff served

Defendant Gentles Creative Group, Inc. with a summons and a copy of the Amended Complaint

on December 14, 2018 [see ECF #17, 26]. Plaintiff also served Defendant MusicLife

Entertainment Group, LLC with a summons and a copy of the Amended Complaint on January

7, 2019 [see ECF #18, 26]. Defendants never appeared or responded. And, on February 21,

2019, the Clerk of Court entered a certificate of default against both Defendants [ECF #26]. But

more than a year has elapsed since the Certificate of Default was issued, and Plaintiff has not

moved for a default judgment, nor made any other effort to prosecute this case and obtain relief.

Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by April 18, 2020. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec. Analyst,
Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).



SO ORDERED.
                                                    _________________________________
Date: March 18, 2020                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
